     Case: 4:20-cv-01483-SNLJ Doc. #: 16 Filed: 04/07/21 Page: 1 of 5 PageID #: 54




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

KENISHA SNIPES,                                    )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )      Case No. 4:20-CV-1483-SNLJ
                                                   )
HALLMARK INS. CO.,                                 )
                                                   )
                       Defendant.                  )

                             MEMORANDUM AND ORDER

         Plaintiff Kenisha Snipes brought this action against defendant American Hallmark

Insurance Co. of Texas (improperly named Hallmark Insurance Co.) for breach of an

insurance contract related to a house fire. Defendant has moved to dismiss. [#10.]

I.       Factual Background

         The following facts are presumed true for the purposes of the motion to dismiss.

On July 9, 2011, plaintiff’s home caught fire, causing damage to the house and its

contents. The house and contents were a “total loss.” Plaintiff had a homeowners

insurance policy issued by defendant at the time of the fire. Plaintiff states that because

the home and contents were a “total loss,” she was entitled to the full insurable amount

shown on the policy for building, loss of use, and contents.

         Plaintiff contends that defendant breached its contract of insurance with plaintiff

by failing to promptly and reasonably adjust the claim, provide adjusters and/or agents to

properly evaluate her claim, timely provide sufficient funds for repairs and replacement

of the property and contents, pay for sufficient living expenses, and promptly adjust and
  Case: 4:20-cv-01483-SNLJ Doc. #: 16 Filed: 04/07/21 Page: 2 of 5 PageID #: 55




properly pay the policy limits for plaintiff’s loss. Plaintiff pleads that she provided

proper notice of her losses under the terms of the policy, but that defendant has failed to

reimburse her for her losses. She also claims vexatious delay of reimbursement.

Plaintiff’s prayer for relief seeks damages, pre and post-judgment interest, attorney’s

fees, and costs.

II.    Legal Standard

       The purpose of a Rule 12(b)(6) motion to dismiss is to test the legal sufficiency of

a complaint so as to eliminate those actions “which are fatally flawed in their legal

premises and designed to fail, thereby sparing litigants the burden of unnecessary pretrial

and trial activity.” Young v. City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001)

(quoting Neitzke v. Williams, 490 U.S. 319, 326-27 (1989)). In addressing a motion to

dismiss, a court must view the allegations of the complaint in the light most favorable to

the plaintiff. United States ex rel. Ambrosecchia v. Paddock Laboratories, LLC., 855

F.3d 949, 954 (8th Cir. 2017). A complaint must be dismissed for failure to state a claim

upon which relief can be granted if it does not plead “enough facts to state a claim to

relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007) (abrogating the prior “no set of facts” standard set forth in Conley v. Gibson, 355

U.S. 41, 45-46 (1957)). Courts “do not require heightened fact pleading of specifics, but

only enough facts to state a claim to relief that is plausible on its face.” Id. at 555. A

complaint must set forth factual allegations which are enough to “raise a right to relief

above the speculative level.” Id. at 555. However, where a court can infer from those




                                               2
 Case: 4:20-cv-01483-SNLJ Doc. #: 16 Filed: 04/07/21 Page: 3 of 5 PageID #: 56




factual allegations no more than a “mere possibility of misconduct,” the complaint must

be dismissed. Cole v. Homier Distributing Co., Inc., 599 F.3d 856, 861 (8th Cir. 2010)

(citing Ashcroft v. Iqbal, 556 U.S. 662 (2009)).

III.   Discussion

       Defendant moves to dismiss the complaint in its entirety.

       First, defendant argues that plaintiff neither specifically identifies the rights and

obligations of the parties under the insurance policy, nor did she attach a copy of the

policy that forms the basis of a suit. To state a claim for breach of contract, a party must

plead “(1) the existence and terms of a contract; (2) that plaintiff performed or tendered

performance pursuant to the contract; (3) breach of the contract by the defendant; and (4)

damages suffered by the plaintiff.” Keveney v. Missouri Military Academy, 304 S.W.3d

98, 104 (Mo. banc 2010). “A party ‘fails to state a claim for breach of contract [if] it does

not set out [the claimant's] rights or [the defendant's] obligations under the contract.’”

Reitz v. Nationstar Mortg., LLC, 954 F.Supp.2d 870, 884 (E.D. Mo. 2013) (quoting

Trotter's Corp. v. Ringleader Restaurants, Inc., 929 S.W.2d 935, 941 (Mo. App. 1996)).

       Although plaintiff identifies the insurance policy by its number and lists a number

of ways defendant allegedly breached the contract, defendant argues that her allegations

do not include the parties’ rights and obligations under the contract. Plaintiff argues that

she did allege that defendant’s insurance policy promised “to provide insurance coverage

for any property damages losses, or casualty losses” that the plaintiff sustained at the

identified property. She also alleged that defendant “breached their contract and its




                                              3
 Case: 4:20-cv-01483-SNLJ Doc. #: 16 Filed: 04/07/21 Page: 4 of 5 PageID #: 57




obligation to this plaintiff in failing to reimburse plaintiff for her damages and covered

losses under the terms of the policy.” Plaintiff also that she did not have the contract and

that defendant had not given it to her when her attorney requested it. Defendant states in

its reply brief that it has now provided plaintiff’s counsel with the contract.

       Circumstances here are not like those in DeBord v. National Lloyds Ins. Co., No.

1:15cv8 SNLJ, 2015 WL 1526088 (E.D. Mo. April 2, 2015), as urged by defendant. In

DeBord, the plaintiff failed to set out the provisions of the policy providing coverage for

the loss, and plaintiff also failed to even allege the type of loss suffered. Id. at *2.

Plaintiff here stated that the policy covered “all losses” and that her losses were caused

by a fire resulting in a “total loss” to the building and its contents. Plaintiff’s petition is

not a model complaint; however, plaintiff adequately identified the contract, her right to

insurance coverage under the policy, her responsibilities, the defendant’s breach, and her

damages. Viewed in a light most favorable to plaintiff, the complaint sets forth a claim to

relief that is plausible on its face. See Twombly, 550 U.S. at 570.

       Next, defendant argues that the complaint must be dismissed because it improperly

seeks attorneys’ fees. Defendant at first contended that plaintiff improperly sought

vexatious refusal damages, including attorneys’ fees, but plaintiff denies that her

complaint includes a count for vexatious refusal to pay despite its language regarding

vexatious delay. Generally, Missouri “follows the ‘American Rule’ which is that with

few exceptions, absent statutory authorization or contractual agreement, each litigant

must bear the expense of his own attorney’s fees.” Washington Univ. v. Royal Crown




                                                4
 Case: 4:20-cv-01483-SNLJ Doc. #: 16 Filed: 04/07/21 Page: 5 of 5 PageID #: 58




Bottling Co., 801 S.W.2d 458, 468 (Mo. App. 1990). This Court has dismissed a

plaintiff’s prayer seeking attorneys’ fees where plaintiff has not pleaded the existence of

special circumstances that would give rise to an exception to the American Rule. See

Suburban Leisure Ctr., Inc. v. AMF Blowing Products, Inc., 4:06CV188DJS, 2008 WL

695394, at *2 (E.D. Mo. Mar. 12, 2008). Although this Court declines to dismiss the

entire complaint due to this defect as requested by defendant, the Court will dismiss the

request for attorneys’ fees.

       Accordingly,

       IT IS HEREBY ORDERED that defendant’s motion to dismiss [#10] is

DENIED in part and GRANTED in part.

       IT IS FURTHER ORDERED that plaintiff’s request for attorneys’ fees is

DISMISSED.

       Dated this 7th day of April, 2021.




                                            _____________________________________
                                            STEPHEN N. LIMBAUGH, JR.
                                            SENIOR UNITED STATES DISTRICT JUDGE




                                             5
